Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Butscher on 3/23/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 21 – At line 1, “of claim 21” is changed to --of claim 1--. 
Claim 24 – The claim is cancelled. 
Claim 25 – The claim is cancelled.
Claim 27 – At line 2, “a ridge” is changed to --the ridge--.
Claim 30 – At line 9, “member by” is changed to --member surrounded by--.
Claim 30 – At line 12, “wherein the frame comprises.” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed because of a 3/23/2022 examiner initiated interview during which authorization for the examiner’s amendment was given and because after the search conducted pursuant to the 3/16/2022 RCE it is determined that the claims as amended do not read on the art of record, and more specifically, on the best art of record, Krombein. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633